          Case 1:18-cv-00438-AWI-BAM Document 82 Filed 08/03/20 Page 1 of 2


 1

 2

 3

 4                                UNITED STATES DISTRICT COURT

 5                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7   DAVID PHILLIPS-KERLEY,                              Case No. 1:18-cv-00438-AWI-BAM

 8                   Plaintiff,                          ORDER SETTING HEARING ON
                                                         MOTION TO WITHDRAW AS COUNSEL
 9           v.                                          OF RECORD FOR PLAINTIFF DAVID
                                                         PHILLIPS-KERLEY
10   CITY OF FRESNO FIRE DEPARTMENT, et
     al.,                                                (Doc. No. 81)
11
                     Defendants.                         Date:      September 11, 2020
12                                                       Time:      9:00 AM
                                                         Courtroom: 8 (BAM)
13

14         On July 30, 2020, Ronald P. Ackerman, Oshea V. Orchid, and Allison M. Schulman,
15   counsel for Plaintiff David Phillips-Kerley (“Plaintiff”), filed a proposed substitution of
16   attorney seeking to substitute Plaintiff in propria persona as counsel of record. (Doc. No. 81.)
17         Local Rule 182(g) permits an attorney who has appeared in an action to substitute another
18   attorney and thereby withdraw from the action by submitting a substitution of attorney. L.R.
19   182(g). However, an attorney may not withdraw leaving the client in propria persona without
20   leave of court upon noticed motion and notice to the client and all other parties who have
21   appeared. L.R. 182(d).
22         Plaintiff’s counsel’s proposed substitution of attorney leaves Plaintiff in propria persona
23   and does not comply with the requirements of Local Rule 182(d). The Court will therefore
24   construe the substitution of attorney as a motion to withdraw and direct Plaintiff’s counsel to
25   submit supplemental briefing which complies with Local Rule 182(d).
26         The Court further notes that it appears Plaintiff has recently attempted to file documents
27   with the Court himself, rather than through counsel. Pending an order granting counsel leave to
28


                                                     1
           Case 1:18-cv-00438-AWI-BAM Document 82 Filed 08/03/20 Page 2 of 2


 1    withdraw, Plaintiff remains represented by counsel and the Court therefore cannot accept any

 2    documents for filing directly from Plaintiff or consider their contents.

 3          Accordingly, IT IS HEREBY ORDERED:

 4           1.    The substitution of attorney filed on July 30, 2020 (Doc. No. 81) is hereby

 5    construed as a motion to withdraw as counsel for Plaintiff. Ronald P. Ackerman, Oshea V.

 6    Orchid, and Allison M. Schulman, counsel for Plaintiff, shall file supplemental briefing

 7    addressing the requirements of Local Rule 182(d) on or before August 14, 2020. Counsel for

 8    Plaintiff shall serve Plaintiff with a copy of the supplemental briefing at his last known address

 9    of record and shall file proof of such service with the Court. Any opposition or statement of

10    non-opposition to the motion shall be filed on or before September 4, 2020. If Plaintiff desires

11    to file an opposition or statement of non-opposition to the motion, counsel for Plaintiff shall

12    assist him with electronically filing any such documents with the Court;

13           2.    The motion to withdraw as counsel for Plaintiff SHALL BE HEARD on Friday,

14    September 11, 2020, at 9:00 AM in Courtroom 8 (BAM) before Magistrate Judge

15    Barbara A. McAuliffe. The parties are encouraged to appear at the motion hearing by

16    telephone with each party using the following dial-in number and access code: dial-in number

17    1-877-411-9748; access code 3219139; and

18           3.    Counsel for Plaintiff is directed to promptly serve Plaintiff with a copy of this

19    Order at his last known address of record and to file proof of such service with the Court.

20
     IT IS SO ORDERED.
21

22      Dated:    August 3, 2020                              /s/ Barbara A. McAuliffe                  _
                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                      2
